COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS


                                                   §
 DESIREE RASHELL PITTENGER,                                        No. 08-11-00118-CR
                                                   §
                     Appellant,                                       Appeal from the
                                                   §
 v.                                                            County Criminal Court No. 9
                                                   §
                                                                 of Tarrant County, Texas
 THE STATE OF TEXAS,                               §
                                                                      (TC# 1224205)
                     Appellee.                     §


                                    MEMORANDUM OPINION

       The trial court’s certification of Appellant’s right of appeal states that this “is a

plea-bargain case, and the defendant has NO right of appeal.” On June 9, 2011, the Clerk of this

Court notified Appellant’s counsel that it appeared that the appeal should be dismissed based on

the trial court’s certification. The Clerk requested that counsel file a response by June 19, 2011,

addressing whether Appellant has the right to appeal. No response has been received. Given the

trial court’s certification that Appellant has no right to appeal and the absence of any response to

the Clerk’s notice, we dismiss the appeal. See TEX .R.APP .P. 25.2(a)(2), (d).1



July 13, 2011
                                                DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)


       1
           Moreover, a review of the clerk’s record supports the trial court’s certification.